        Case 1:20-cv-00616-JDP Document 9 Filed 08/04/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY BERNAL,                                  Case No. 1:20-cv-00616-JDP
12                      Petitioner,                    ORDER GRANTING RESPONDENT’S
                                                       REQUEST TO FILE DOCUMENTS UNDER
13           v.                                        SEAL
14    WARDEN YOUNG,                                    ECF No. 7
15                      Respondent.                    ORDER DIRECTING CLERK OF COURT TO
                                                       SUBSTITUTE RESPONDENT
16
                                                       ECF No. 6
17

18          Petitioner Anthony Bernal, a federal prisoner without counsel, petitioned for a writ of

19   habeas corpus under 28 U.S.C. § 2241. ECF No. 1. On July 13, 2020, respondent moved to

20   dismiss the petition, ECF No. 6, and requested to file documents under seal pursuant to Local

21   Rule 141(b), ECF No. 7. Petitioner has not filed an opposition to respondent’s request, and the

22   time for doing so has passed.

23          In the Ninth Circuit, there is a “strong presumption in favor of access to court records.”

24   See Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003). However, the

25   presumption is not absolute and “can be overridden given sufficiently compelling reasons for

26   doing so.” See id. Here, respondent seeks to seal pages 32-48 of the appendix to the motion to

27   dismiss. ECF No. 6-1 at 32. In support of his request, respondent states that the documents are

28
                                                       1
        Case 1:20-cv-00616-JDP Document 9 Filed 08/04/20 Page 2 of 2

 1   sensitive in nature, are not otherwise available to the public, and that petitioner has access to these

 2   documents. For good cause shown, respondent’s request is granted.

 3            Additionally, respondent has notified the court that the proper respondent in this case is

 4   Michael J. Lejeune, the acting warden of FCI Mendota. ECF No. 6 at 1. Pursuant to Federal

 5   Rule of Civil Procedure 25(d), the name of the respondent is substituted accordingly. The clerk

 6   of court is directed to substitute Michael J. Lejeune as the respondent in this case.

 7   Order

 8      1. Respondent’s request to file documents under seal is granted. ECF No. 7.

 9      2. The clerk of court is directed to substitute Michael J. Lejeune as the respondent in this

10            case. ECF No. 6.

11
     IT IS SO ORDERED.
12

13
     Dated:      August 4, 2020
14                                                       UNITED STATES MAGISTRATE JUDGE
15

16   No. 206.
17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
